Citation Nr: 9921053	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with bulging disc and herniation.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for the service-connected lumbosacral strain 
with muscle spasm.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service connected chondromalacia of the 
right knee.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service connected chondromalacia of the 
left knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1980.  

As a preliminary matter, the Board of Veterans' Appeals (Board) 
notes that service connection for degenerative disc disease of 
the lumbar spine with disc bulging and herniation was denied by 
the RO in July 1997.  In an attached explanation of appellate 
rights, the veteran was informed that he had one year in which to 
appeal.  Thereafter, a Supplemental Statement of the Case was 
issued wherein the veteran was notified that he had 60 days to 
appeal from the Supplemental Statement of the Case.  A statement 
from the representative dated in December 1997 may be considered 
a substantive appeal.  In the Board's remand decision of May 
1998, it was explained that since the veteran was notified he had 
one year to appeal this decision, the Board would accept 
jurisdiction thereof.  While the title page of the May 1998 
decision contained the issue of whether there was a timely 
substantive appeal of this issue, this was a clerical error in 
view of the Board's explanation in the Introduction of the May 
1998 Remand decision that this issue was in fact being accepted.  
This clerical error was recognized by the RO, and the issue of 
timeliness was not discussed by the RO.  The Board will thus 
proceed with a consideration of the issue on the merits.  

By rating action in March 1997, the RO confirmed the 
noncompensable rating for chondromalacia right knee and the 20 
percent rating for lumbosacral strain.  A personal hearing before 
the RO was conducted in May 1997.  In July 1997, the RO denied 
service connection for degenerative disc disease of the lumbar 
spine.  In May 1998, the Board determined that all three issues 
had been perfected for appeal and remanded the matter to the RO 
for additional development.  

By rating action in February 1999, the RO assigned an increased 
rating to 10 percent for the service-connected right knee 
disability and denied an increased rating for service-connected 
chondromalacia of the left knee.  The Supplemental Statement of 
the Case (SSOC) promulgated the same month included the issue of 
an increased rating for the left knee but not the right knee.  In 
March 1999, the veteran perfected an appeal with respect to the 
left knee.  Thus, all of the issues as shown on the first page of 
this document are perfected for appellate review.  However, as 
the SSOC issued in February 1999 did not address the right knee, 
the issue must be remanded to the RO.  Similarly, the issue of an 
increased rating for the veteran's service-connected left knee 
disability must be remanded for additional development as 
discussed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish that 
the veteran's degenerative disc disease of the lumbar spine with 
bulging disc and herniation is due to disease or injury in 
service or was caused or aggravated by the service-connected 
lumbosacral strain.  

2.  The veteran's lumbosacral strain is manifested by 
symptomatology analogous to severe and no greater limitation of 
motion; there is no unfavorable ankylosis or pronounced 
intervertebral disc syndrome. 



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for degenerative disc disease of the lumbar 
spine with bulging disc and herniation.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The criteria for an increased rating to 40 percent for 
service-connected lumbosacral strain with muscle spasm are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Code 5292, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By rating action in November 1980, service connection was 
established, in part, for lumbosacral strain with muscle spasm, 
rated 20 percent disabling, effective from July 7, 1980, based on 
a diagnosis of lumbosacral strain during service and similar 
diagnoses on VA examination in October 1980.  The 20 percent 
rating has remained in effect ever since.  Neither the service 
medical records, discharge examination nor the VA examination in 
October 1980 mention any neurological complaints or findings 
referable to the back.  At this latter examination, an x-ray of 
the lumbosacral spine was negative.  

When examined by VA in December 1996, the veteran complained of 
chronic back pain, with recurring muscle spasms in his lower 
back.  The examiner noted that the veteran received physical 
therapy for his back problems three times a week and was given an 
injection for a back spasm at the outpatient clinic just before 
the examination.  The veteran wore a back brace and used a 
"TENS" unit to help alleviate his pain.  He also had an MRI at 
a private clinic in November 1996 which revealed mild annular 
disc bulge and minimal decreased disc height at L4-5, and a small 
focal posterior left paramedian disc bulge at L5-S1, which was 
impinging on the left nerve root.  

On examination, the veteran walked with a limp, favoring his left 
side.  Musculature of the spine was normal, but there was a spasm 
on the right at L4-5 and L5-S1.  The examiner indicated that 
flexion measurements of the veteran's spine could not be taken 
because he had been given an injection just before the 
examination and was told not flex his back as this would cause 
further damage.  Extension of the back was possible to 10 
degrees, with some pain.  Right and left lateral rotation was 
possible to 25 degrees.  Right lateral flexion was to 30 degrees, 
and left lateral flexion was to 25 degrees; all movements were 
with pain.  The veteran had equal strength in the lower 
extremities.  The examiner noted that a CAT scan of the veteran's 
lumbar spine in September 1996 showed mild degenerative changes 
with mild, anterior osteophyte formation in the lumbar vertebral 
bodies.  There was mild generalized bulging of the disc margins 
at the L4-5 and L5-S1 levels.  Prominent posterior soft tissue 
density was present at the L5-S1 level, which suggested posterior 
disc herniation.  The diagnoses included degenerative joint 
disease changes of the spine with bulging discs at L4-5 and L5-
S1.  

At a personal hearing at the RO in May 1997, the veteran 
testified that he could walk only a few hundred yards before 
having to rest because of pain in his right knee and back.  He 
testified that he wore a back brace and used a TENS unit, but 
that he still had chronic back pain and stiffness.  The veteran 
testified that he was sitting in church one day and turned to 
talk to someone behind him when he felt pain in his back.  The 
veteran stated that the pain kept getting worse, "and it ain't 
quit yet."  

VA outpatient records indicate that the veteran was seen on 
numerous occasions from 1996 and 1998, primarily for chronic back 
problems.  The symptoms were essentially the same and included a 
sharp stabbing like pain and numbness radiating down into the 
lower extremities and paraspinal muscle spasm.  A progress note 
dated in November 1996 indicated that the longest period of time 
the veteran had been out of work prior to the current period 
(Approximately 3 weeks at that time) was 2 days.  An orthopedic 
note in May 1997 indicated that the veteran received several 
injections in his back with only temporary relief of his 
symptoms.  The records also showed that the veteran attended 
chronic pain management therapy.  

When examined by VA in June 1997, the veteran reported that, in 
general, he missed about 15 days of work per year over the last 
14 years because of back problems, and that he had not worked 
since October 1996 because of his back disability.  The veteran 
reported that his back pain was more severe and steady rather 
than intermittent with radiation into the lower extremities.  The 
veteran also noted some numbness in three of the toes of his left 
foot and in his right leg for the last several months.  

On physical examination, the veteran appeared to be in pain and 
walked slowly with a cane, favoring his left leg to some extent.  
He was able to heel and toe walk with some difficulty.  There was 
marked muscle spasm in the lower right and left paralumbar 
muscular group with some tenderness in the lower lumbosacral 
area, bilaterally.  His posture was erect but he walked rather 
stiffly and did not move his back.  Forward flexion was possible 
to 36 degrees with severe pain, and backward extension was to 
about 28 degrees.  Lateral flexion was limited to 30 degrees, 
bilaterally with quite severe pain on the left and moderate 
severe pain on the right.  Rotation was to 30 degrees in all 
directions with slight pain.  

On neurological examination, deep tendon reflexes in the lower 
extremities were normal and active with knee and ankle jerks 
being 2++, bilaterally.  There was no evidence of ankle clonus, 
and plantar responses were downward, bilaterally.  Quadriceps and 
hamstrings seemed fairly normal though there was evidence of a 
slight decrease in quad strength on the left but no more than 1+.  
Plantar and dorsal flexion of the feet was normal, bilaterally, 
and straight leg raising was positive on the left at 
approximately 45 degrees, and positive on the right at about 60 
degrees.  Goldthwait sign was negative without obvious evidence 
of a sacroiliac problem.  Vibratory sensation was normal in both 
lower extremities, and sensory examination revealed a slight 
decrease in pin prick, inferior to the knee and the lateral 
aspect of the left lower extremity at the superior gastroc 
muscle.  There was also some decrease in pinprick sensation over 
the second, third, and fourth toes of the left foot.  Motor 
strength of the feet was normal.  

The examiner noted that a CAT scan of the lumbosacral spine in 
September 1996 revealed some osteoarthritis in the lumbar 
vertebral bodies and mild generalized bulging in the disc margins 
a the L4-5 and L5-S1 levels.  There was a more posterior soft 
tissue density at the L5-S1 level which suggested posterior disc 
herniation.  These findings were also noted on an MRI done in 
November 1996.  

The diagnoses included degenerative joint disease of the spine 
with some degenerative and bulging discs at L4-5 and L5-S1, and 
posterior disc herniation at L5-S1.  These abnormalities were 
consistent with the physical findings of possible radicular pain 
in the left lower extremity with some changes in sensory modality 
in the left foot; decreased sensation of the left leg at the 
perineal nerve site, and chondromalacia of both knees.  The 
examiner indicated that the cause of the discogenic disease was 
uncertain, and that it could not be stated clearly whether there 
was any association with the veteran's chronic long standing low 
back strain syndrome which had been present since the 1970's.  

Chiropractic notes from M. J. Becker were received in August 1998 
and showed treatment for various problems, including back pain 
from 1989 to 1992.  

Numerous copies of VA medical records for treatment from 1986 to 
1998 were associated with the claims file in September 1998.  The 
records included progress notes for psychology group therapy for 
pain management and x-ray reports of his spine.  

When examined by VA in September 1998, the veteran reported that 
started working as a security guard in July 1998.  He also 
reported that on average, he missed about 15-20 days due to 
medical problems.  The veteran indicated that he worked two days 
on with one day off to recuperate physically, and then two days 
on, for a total of 32 hours a week.  The examiner indicated that 
he had reviewed the claims folder and his report included an 
abbreviated discussion of the veteran's medical history with 
regard to his service-connected back disability.  The examiner 
also noted that there was a history of arthritis in the 
sacroiliac joints and lumbosacral spine.  

On physical examination, the examiner noted that the veteran had 
weakness, stiffness, and sharp aching pains in his buttock and 
lower back.  The veteran was not wearing a back brace, and his 
last injection was in January 1998.  The examiner also noted that 
there was evidence of fatigability and/or lack of endurance due 
to the veteran's back disorder, and that any kind of strenuous 
exercise, work, cold or dampness aggravated the symptoms.  There 
was tenderness at the L2-4 levels, in the left buttock, and on 
the left side of the lumbosacral spine.  There was a muscle spasm 
to the left of the lumbosacral spine; the remainder of the back 
muscles was normal.  Active forward flexion was from 0 to 84 
degrees with passive forward flexion from 0 to 86 degrees.  After 
fatiguing, forward flexion was from 0 to 75 degrees, with severe 
pain.  Active extension backward was from 0 to 30 degrees, with 
passive extension from 0 to 35 degrees.  After fatiguing, 
extension was from 0 to 30 degrees.  All movements were 
accompanied by severe pain at the L3-4 level.  Active lateral 
flexion was from 0 to 45, bilaterally with pain in the right hip 
on left lateral flexion and pain in the left hip on right lateral 
flexion.  Passive lateral flexion was from 0 to 48 degrees with 
the same pain.  After fatiguing, lateral flexion was from 0 to 45 
degrees, bilaterally, with the same pain, and also at the L3-4 
level on right lateral flexion.  Active rotation was from 0 to 45 
degrees with pain at the L3-4 level, and passive rotation was 
from 0 to 47 degrees with the same pain.  After fatiguing, 
rotation was from 0 to 45 degrees with the same pain.  

Straight leg raising and Goldthwait's sign were negative, 
bilaterally.  Light touch sensation was decreased on the left 
side.  Strength and reflexes were normal in the lower 
extremities.  The veteran limped on his left leg, and could not 
walk on his toes, heels, or outsides of his feet because of 
losing his balance.  The examiner noted that an MRI in June 1997 
showed degenerative disc disease at L4-5 and L5-S1 with mild 
bulging at L4-5 and a tiny annular tear.  There was evidence of 
similar minimal paramedian bulging at the L5-S1 level.  The 
examiner also noted that x-ray studies of the sacroiliac joints 
in June 1997 and on current studies were normal and showed no 
evidence of arthritic changes.  The diagnoses included 
degenerative disc disease as indicated in the MRI report and 
normal examination of the sacroiliac joints.  

In response to several questions posed in the May 1998 Board 
remand, the examiner indicated that the veteran had muscle spasm 
to the left of the lumbosacral spine on extreme forward flexion.  
There was no loss of lateral spine motion on active or passive 
movement, or after fatiguing.  There was no listing of the spine 
to the opposite side, and Goldthwait's sign was negative.  X-ray 
studies showed no evidence of arthritis, though an MRI did reveal 
evidence of degenerative disc disease and mild bulging at the L4-
5 and L5-S1 levels.  There was no abnormal mobility on forced 
motion, and no evidence of weakened movement in the veteran's 
lower back.  There was a slight decrease in flexion and extension 
after fatiguing, but the remainder of the movements of the back 
was normal.  The examiner indicated that he could not feasibly 
determine whether pain could significantly limit functional 
ability during flare-ups or when the low back was used repeatedly 
over a period of time.  

Also of record are copies of additional private medical records 
showing treatment for various medical problems, including back 
complaints from 1973 to 1993.  

Analysis

Service Connection
Degenerative Disc Disease

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131 (West 1991).  The applicable 
regulations also provide that service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (1998).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Regarding the veteran's claim for service connection for 
degenerative disc disease of the lumbar spine with bulging disc 
and herniation, the threshold question to be answered is whether 
a well-grounded claim has been presented.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A well-grounded 
claim is defined as a "plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  38 U.S.C.A. §  5107 provides that the 
claimant's submission of a well-grounded claim gives rise to the 
VA's duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, his 
appeal must fail, and there is no further duty to assist him in 
the development of the claim.  

In order for a claim to be well grounded, there must be competent 
evidence of:  (1) a current disability (a medical diagnosis); (2) 
the incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service condition and the current 
disability.  Competent medical evidence is required to satisfy 
this third prong.  Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [Section 5107] provides 
that [the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In a claim for service connection, this generally 
means that evidence must be presented which in some fashion links 
the claimed disability to a period of military service, or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive period, 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law of 
the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition is 
noted during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending on 
the circumstances, relates the present condition to postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1998).

Evidence submitted in support of the claim is presumed to be true 
for purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not constitute 
competent evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

While the veteran believes that his degenerative disc disease of 
the lumbar spine with bulging disc and herniation is related to 
service or to his service-connected lumbosacral strain, he has 
not presented any competent medical evidence to support his lay 
assertions.  This is required under Caluza, discussed above, to 
establish a well-grounded claim.  The veteran, as a layman, is 
not competent to provide an opinion regarding medical causation 
or the etiological relationship between any chronic disability 
now present and service or his service-connected lumbosacral 
strain.  See Espiritu.  Moreover, a review of the evidentiary 
record does not reveal any medical opinion that the veteran's 
degenerative disc disease of the lumbar spine with bulging disc 
and herniation is related to service, postservice symptomatology 
or his service-connected lumbosacral strain.  

In the absence of competent medical evidence linking the 
veteran's degenerative disc disease of the lumbar spine with 
bulging disc and herniation to service, to post service 
symptomatology or to his service-connected lumbosacral strain, 
the Board finds that his claim for service connection is not well 
grounded, and the appeal is denied.  

Increased Rating
Lumbosacral Spine

The Board finds the veteran's claim for increased compensation 
benefits is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In this case, the veteran has 
asserted that his service-connected back disability is more 
severe than currently evaluated.  Therefore, he has established 
well-grounded claims.  

The Board is satisfied in this case that all relevant facts have 
been properly developed.  The veteran has undergone VA 
examinations, VA outpatient and private treatment records have 
been obtained, and he has provided testimony at a personal 
hearing before the RO in May 1997.  The record is complete and 
the Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

The Board notes that degenerative osteoarthritis of the lumbar 
spine and degenerative disc disease at the L4-5 and L5-S1 levels 
were noted on a CAT scan in September 1996.  The additional 
disabilities of the spine are not service-connected and the 
neurological manifestations of the degenerative disc disease can 
not be considered in evaluating the degree of severity of his 
lumbosacral strain, which is rated primarily on impairment due to 
muscle strain.  See DC 5295.  

Nevertheless, the Board notes that the VA examiner in September 
1998 indicated that he could not dissociate the veteran's 
complaints and findings associated with the nonservice-connected 
degenerative disc disease from his service-connected lumbosacral 
strain without resorting to speculation.  In light of the 
examiner's statement on this point, the Board will consider the 
totality of the veteran's symptoms in determining the rating to 
be assigned for his low back disorder.  In so doing, the Board 
finds that the evidence supports the assignment of an increased 
rating to 40 percent.  

The veteran is currently assigned a 20 percent evaluation under 
DC 5295, which provides as follows:  

Lumbosacral strain: 
  Severe; with listing of whole spine to opposite side, positive 
   Goldthwait's sign, marked limitation of forward bending in 
   standing position, loss of lateral motion with osteo-arthritic 
   changes, or narrowing or irregularity of joint space, or some 
   of the above with abnormal mobility on forced 
motion..............................  40
  With muscle spasm on extreme forward bending, loss of lateral 
   spine motion, unilateral, in standing position.........................................  
20
With characteristic pain on 
motion..............................................................  10
  With slight subjective symptoms 
only........................................................   0

Other possible provisions of the Rating Schedule under which the 
veteran may be evaluated include the following:

5292  Spine, limitation of motion of, lumbar:  
  
Severe.................................................................
....................................  40
  
Moderate...............................................................
..................................  20
  
Slight.................................................................
.....................................  10

5293  Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms compatible with sciatic 
   neuropathy with characteristic pain and demonstrable muscle 
   spasm, absent ankle jerk, or other neurological findings 
   appropriate to site of diseased disc, little intermittent 
   relief........................................................................................  60
  Severe; recurring attacks, with intermittent 
relief........................................  40
  Moderate; recurring 
attacks....................................................................... 20
  
Mild...................................................................
.....................................  10
  Postoperative, 
cured.................................................................................    0

The medical evidence of records shows that the veteran reports 
chronic pain in his lower back and buttocks.  At the latest VA 
examination, the examiner specifically indicated that there was 
no listing of the whole spine to the opposite side, no loss of 
lateral motion, no positive Goldthwait's sign and no abnormal 
mobility on forced motion.  As such, there is no basis to grant a 
40 percent rating under the criteria for lumbosacral strain.  
With regard to rating under intervertebral disc syndrome, 
straight leg raising tests were negative on the joints 
examination in September 1998.  Reflexes in the lower extremities 
have been reported to be normal.  While the veteran reports 
buttock pain, he does not report pain radiating down the leg from 
the back.  The Board finds that a rating no higher than 20 
percent is warranted under the criteria for intervertebral disc 
syndrome.  With regard to the criteria for limitation of motion, 
the Board finds that the veteran has demonstrated chronic pain 
and limitation of motion.  On occasion, the limitation has 
approached almost severe in degree.  While the physician was 
unable to quantify the effect of the back disability on the 
veteran's ability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, he did note that pain could significantly limit 
functional ability during flareups or when the low back is used 
repeatedly over a period of time.  With consideration of this 
fact and the limitation of motion, which on occasion approached 
severe, the undersigned finds that it is at least as likely as 
not that the low back disability results in manifestations 
analogous to severe limitation of motion of the lumbar spine.  In 
this regard, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (1998).  A 
rating in excess of 40 percent is not warranted.  There is no 
unfavorable ankylosis of the spine which would warrant a 50 
percent rating.  See Diagnostic Code 5289.  There are also no 
findings compatible with pronounced intervertebral disc syndrome.  
Specifically, the evidence of record does not show sciatic 
neuropathy or significant neurological findings appropriate to 
the site of the diseased disc.


ORDER

As a well-grounded claim of service-connection for degenerative 
disc disease of the lumbar spine with bulging disc and herniation 
has not been presented, the appeal is denied.  

An increased rating to 40 percent for service connected 
lumbosacral strain with muscle spasm is granted, subject to VA 
regulations pertaining to the payment of monetary benefits.


REMAND

In September 1998, the veteran was afforded a VA orthopedic 
examination which included pertinent findings referable to his 
right knee.  In February 1999, the RO assigned an increased 
rating to 10 percent for the service-connected right knee 
disability.  However, the Supplemental Statement of the Case 
generated the same month did not include this issue.  Inasmuch as 
a higher evaluation is possible for the right knee disability, 
and the veteran has not withdrawn his appeal of the issue, an 
SSOC addressing this matter must be promulgated.  See 38 C.F.R. 
§ 19.31 (1998) (requiring SSOC to be furnished to an appellant 
"when additional pertinent evidence is received after [an SOC] . 
. . has been issued").  Moreover, since an examination is needed 
to evaluate the left knee, the examiner will be requested to 
furnish right knee findings.  This is to ensure that the right 
knee findings are current when the case is returned to the Board 
for review.  

Additionally, the Board notes that the September 1998 VA 
examination indicated that there was x-ray evidence of arthritis 
and instability in the veteran's left knee.  However, the 
examiner did not indicate the degree of instability present in 
the knee.  The veteran is rated under the rating code for 
arthritis.  General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 
1997), held that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 and 
5257.  Moreover, in Esteban v. Brown, 6 Vet. App. 259 (1994), it 
was determined that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative of or 
overlapping the symptomatology of the other conditions.  In 
Esteban, the Court determined that residuals of a face injury 
could be rated separately under disfigurement, painful scars, and 
facial muscle damage.  In view of the above, consideration should 
be given to the General Counsel decision for the veteran's left 
knee.  

Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

While the undersigned regrets the delay caused by this REMAND, 
the record, as currently constituted, is inadequate to proceed 
with appellate action.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps to 
contact the veteran and obtain the names 
and addresses of all medical care providers 
who treated him for his service-connected 
knee disabilities since 1998.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and severity of his knee 
disabilities.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner for review and all 
indicated tests and studies should be 
accomplished.  The examiner should note any 
limitation of motion in the veteran's 
knees.  Also, tests for stability of the 
knees should be accomplished, and any 
instability should be classified as mild, 
moderate or severe.  The clinical findings 
and reasons upon which any opinion is based 
should be clearly set forth.  The findings 
should be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the development 
requested herein above was conducted and 
completed in full.  In particular, the RO 
should determine if all medical findings 
necessary to rate the veteran's service-
connected knee disabilities has been 
provided by the examiner.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should also inform the veteran of 
the consequences of failing to report for 
any scheduled examinations.  

4.  After the requested development has 
been completed, the RO should again review 
the veteran's claim, including all evidence 
received since the case was certified to 
the Board.  The RO should consider the 
General Counsel Opinion in which it was 
determined that a claimant who has knee 
arthritis and instability may be rated 
separately under DC's 5003 and 5257 and 
also VAOPGCPREC 36-97.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, which should include a discussion of 
the evidence and applicability of the 
criteria pertaining to an increased rating 
for the right knee and left knee 
disabilities and, if appropriate, citation 
of § 3.655.  The veteran and his 
representative should then be given the 
opportunity to respond thereto.  If the 
veteran fails to appear for any 
examination, the letter(s) notifying him of 
the date of the examination and the 
consequences for any failure to appear 
should be included in the claims folder. 

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  While 
this case is in remand status, the veteran is free to submit 
additional evidence and argument on the question at issue.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

